                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    BENJAMIN OSIFO, #1581906                        §
                                                    § Civil Action No. 4:19-CV-559
    v.                                              § (Judge Mazzant/Judge Nowak)
                                                    §
    COLLIN COUNTY, TEXAS, ET AL.                    §

                                      ORDER OF DISMISSAL

           The United States Magistrate Judge previously issued a Report and Recommendation

    concluding that Plaintiff’s complaint should be dismissed without prejudice. The Report and

    Recommendation of the Magistrate Judge, which contains proposed findings of fact and

    recommendations for the disposition of such action, has been presented for consideration. No

    objections having been timely filed, the Court concludes that the findings and conclusions of the
.
    Magistrate Judge are correct, and adopts the same as the findings and conclusions of the Court.

           It is therefore ORDERED that Plaintiff’s complaint is DISMISSED without prejudice.

    All motions by either party not previously ruled on are hereby DENIED.

         SIGNED this 5th day of February, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
